Citation Nr: 1134179	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-06 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tuberculosis (TB), claimed as a positive purified protein derivative (PPD) test.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 2003 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


FINDING OF FACT

The competent and credible evidence of record does not indicate that tuberculosis currently exists or that the Veteran has residuals of a positive PPD test.  


CONCLUSION OF LAW

The criteria for service connection for tuberculosis, claimed as a positive purified protein derivative (PPD) test have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting herin the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records.  And she was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  Next, a specific VA medical examination was conducted.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  The examination provided adequate basis for making an informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).
Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   Significantly, the Veteran has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including tuberculosis, when such are manifested to a compensable degree within three years of the date of separation.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With respect to the first Shedden element, a current disability, the Veteran has not been diagnosed with tuberculosis.  The record shows that in January 2007, the Veteran had a positive PPD test in conjunction with impending employment.  It was noted that she had had yearly PPD testing and was last negative in 2004.  She reported that she was involved with recruits frequently and she suspected exposure from this.  She currently had no symptoms of fevers, chills, night sweats, weight loss, or hemoptysis.  It was noted that she felt well and had no disabilities.  Examination showed the lungs to be clear.  Chest X-rays showed no pulmonary infiltrate, consolidation or cavitation.  There was no pleural effusion and the cardiomediastinal shadow was within normal limits.  She was started on INH 
B6.  Subsequent treatment records show she was continued on medication without complications.  In June 2007, the Veteran stated that she felt well with no complaints.  She stated that she felt she was exposed when on active duty January 2003 to July 2005.  She reported she was at Fort McCoy and interacting with soldiers from other countries in close quarters who were coughing.  She stated that TB tests taken there were never read.  She denied cough, fevers, chills or night sweats.  Examination of the lungs showed no wheezes, no heaves and no lifts.  

In October 2007, it was noted that the Veteran stated that she has a non productive cough, no night sweats, and no weight loss.  The Veteran stated that she was tested in service and she was unsure of the results.  She reported that at the PPD cite she saw a negative result in 2003 but 2004 she was unclear about.  The diagnosis was, positive PPD screen, no active disease per last CXR and symptoms.  It was stated that it would be speculative to make clear determination without prior PPD results.  The examiner stated that the Veteran is receiving prophylactic treatment with no history of active TB.  It was noted in November 2007 that the Veteran was on medication for latent TB.  She had no complaints with the exception of a dry cough.  

While the Veteran was noted to have had a positive tuberculosis skin test, she has not been diagnosed with tuberculosis during the appeal period or within three years of her separation from service.  

The Veteran has stated that she received a PPD test; however she has stated that one in 2003 was negative and one in 2004 she was uncertain of.  A positive PPD test, however, is not the same as a medical diagnosis of active tuberculosis- nor is it by itself considered a disability that can be service- connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; a purified protein derivative examination is used to test for exposure to mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Thus, service connection is not warranted based solely on a showing of a positive PPD skin test.

The Veteran has been accorded ample opportunity to present evidence in support of her claim, i.e., a competent evidence of tuberculosis.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  She has testified that she was having no breathing problems or any other problems and that she had not seen a doctor for TB since 2007.  She said that she had never been told that she had TB.  

To the extent the Veteran contends that she has tuberculosis, any such statements offered in support of this claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  In this case, the record does not indicate that the Veteran has the medical training or experience to diagnose such disabilities.  Indeed, tuberculosis is not a disability subject to identification by a layperson.

In the absence of a current disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The first Shedden element has not been met, and the service connection claim fails on this basis alone.  Indeed, in the absence of the claimed disability, there is no need to discuss the remaining two Shedden elements.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of tuberculosis.  The benefit is denied.



ORDER

Service connection for tuberculosis (TB), claimed as a positive purified protein derivative (PPD) test is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


